Citation Nr: 1522420	
Decision Date: 05/27/15    Archive Date: 06/11/15

DOCKET NO.  09-05 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1. Entitlement to service connection for a bilateral foot disorder.

2. Entitlement to service connection for a right shoulder disorder, to include as secondary to his service-connected spine disability.

3. Entitlement to service connection for peripheral neuropathy of the left upper extremity, to include as secondary to his shoulder disability and service-connected spine disability.

4. Entitlement to service connection for peripheral neuropathy of the right upper extremity, to include as secondary to his shoulder disability and service-connected spine disability.

5. Entitlement to service connection for a psychiatric disorder, to include as secondary to the shoulder disability and service-connected spine disability.

6. Entitlement to a total disability rating based on individual unemployability (TDIU).
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. G. Alderman, Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to May 1977 and from January 1978 to October 1978.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Board remanded this matter in July 2012 and March 2013 to obtain confirmation of the Veteran's address and inquire as to whether he wanted a hearing before the Board.  The Board remanded this matter again in July 2013 and February 2014 for the purpose of scheduling a hearing.

A hearing was held in March 2015 by means of video conferencing equipment with the Veteran in Los Angeles, California before Kathleen K. Gallagher, a Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.

Except for the issue of entitlement to service connection for a bilateral foot disorder, all other claims are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

In March 2015, prior to the promulgation of a decision in the appeal for service connection for a bilateral foot disorder, the Board received notification from the Veteran that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for service connection for a bilateral foot disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R.    § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran testified and submitted a written request to withdraw his appeal for service connection for a bilateral foot disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration on this matter.  Accordingly, the Board does not have jurisdiction to review the appeal for service connection for a bilateral foot disorder and it is dismissed.


ORDER

The appeal for service connection for a bilateral foot disorder is dismissed.


REMAND

Reason for Remand: To schedule VA examinations to obtain etiology opinions and to adjudicate inextricably intertwined issues.

The Veteran seeks service connection for a right shoulder disorder, to include as secondary to his service-connected spine disability; peripheral neuropathy of the upper extremities, to include as secondary to his shoulder disability and service-connected spine disability; a psychiatric disorder, to include as secondary to the shoulder disability and service-connected spine disability; and entitlement to a TDIU.

Regarding the right shoulder, the Veteran was provided a VA examination in March 2010.  The examiner opined as to the relationship between the right shoulder disorder and service but did not opine whether the service-connected spine condition caused or aggravated the disorder.  Accordingly, a remand is necessary to obtain an opinion addressing whether the service-connected spine disorder caused or aggravated the right shoulder disorder.

For the claimed psychiatric disorder, the Board observes that the Veteran has not been diagnosed with a disorder during the pendency of the claim other than alcoholism.  Alcoholism as a primary disorder is not a disability for which service connection may be granted.  By law, compensation "shall not be paid" if the disability for which compensation is sought is the result of one's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105; 38 C.F.R. §§ 3.1(n), 3.301(c); see Pub. L. No. 101-508 (Omnibus Budget Reconciliation Act of 1990), § 8052, 104 Stat. 1388 (prohibiting compensation for injury or disease incurred during active service claims a result of willful misconduct, including abuse of alcohol or drugs filed after October 31, 1990).

However, the United States Court of Appeals for the Federal Circuit has held that service connection is warranted for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  A claimant may be compensated for a substance abuse disability only "where there is clear medical evidence establishing that the alcohol or drug abuse disability is indeed caused by a primary service-connected disability, and where the alcohol or drug abuse disability is not due to willful wrongdoing."  In this case, the Veteran alleges that he has been self-medicating with alcohol due to his shoulder pain, back pain, and peripheral neuropathy of the upper extremities.  See Board Transcript, page 10.  Accordingly, the Board finds that a remand is necessary to determine the etiology of the Veteran's alcoholism and whether his alcohol abuse is due to a service-connected condition.

Regarding peripheral neuropathy of the upper extremities, the Veteran claims the condition is due to his shoulder and service-connected spine disabilities.  Id.  Treatment records have indicated that symptoms of the upper extremities are related to alcoholism.  A VA examination with an opinion addressing the etiology of the Veteran's peripheral neuropathy has not been obtained.  Given the nature of the disorder and the claimed etiologies, the Board finds a remand is necessary to schedule a VA examination to determine the etiology of the Veteran's upper extremity disorders claimed as peripheral neuropathy.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Finally, the claim for entitlement to a TDIU is inextricably intertwined with the claims for service connection currently on appeal.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1990) (issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless all are adjudicated).  Therefore, this issue must also be remanded to the AOJ.  See Harris, 1 Vet. App. at 183

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file updated VA treatment records.

2. Schedule the Veteran for a VA examination to determine the nature and etiology of his right shoulder disorder.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  All necessary testing must be conducted and all symptoms reported in detail.

The examiner must provide an opinion indicating whether any right shoulder disorder, to include right shoulder impingement, is at least as likely as not (50 percent or greater probability) due to his service-connected spine disability.  If it is not, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that any right shoulder disorder, to include right shoulder impingement, has been aggravated, or permanently worsened, by his service-connected spine disability.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements, to include his testimony before the Board.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his claimed peripheral neuropathy of the right and left upper extremities.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  All necessary testing must be conducted and all symptoms reported in detail.

All diagnoses of the upper extremities must be identified.  For each diagnosis, the examiner must provide an opinion indicating whether it is at least as likely as not (50 percent or greater probability) that the disability is due to service, the right shoulder disorder, alcoholism, and/or the service-connected spine disability.  The examiner must address both the right and left upper extremity.

If the answer to the above is negative, the examiner must opine for each diagnosis whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated, or permanently worsened, by his right shoulder disorder, alcoholism, and/or service-connected spine disability.  The examiner must address both the right and left upper extremity.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements, to include his testimony before the Board.

4. Thereafter, schedule the Veteran for a VA mental health examination.  The claims file and a copy of this remand must be provided to the examiner and he or she must indicate review of these items in the examination report.  All necessary testing must be conducted and all symptoms reported in detail.

The AOJ must notify the examiner of the Veteran's service-connected disabilities.

For each mental health diagnosis, opine whether it is at least as likely as not (50 percent or greater probability) that the disability is related to service or a service-connected disability.  

If the answer to the above is negative, the examiner must opine for each diagnosis whether it is at least as likely as not (50 percent or greater probability) that the disability has been aggravated, or permanently worsened, by any service-connected disability.

Regarding alcohol abuse, the examiner must opine whether it is at least as likely as not (50 percent or greater probability) that the condition is due to a service-connected disability.  In other words, please indicate whether the Veteran self-medicates with alcohol due to a service-connected disability.

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

By "aggravation" the Board means a permanent increase in the severity of the underlying disability beyond its normal progression.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  In the rationale, the examiner must address the Veteran's lay statements, to include his testimony before the Board, and his assertion that his alcohol abuse was a means of self-medication of service-connected disabilities.

5. Conduct any additional development necessary.

6. Then, readjudicate the Veteran's claims on appeal, to include entitlement to a TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  Allow an appropriate period of time for response.


The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


